NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                 KARLYN JAYE BLASER, Plaintiff/Appellant,

                                         v.

                  KENDALL C. KAISER, Defendant/Appellee.

                              No. 1 CA-CV 17-0453
                                FILED 6-28-2018


            Appeal from the Superior Court in Maricopa County
                           No. CV2014-095114
                 The Honorable David King Udall, Judge

               DISMISSED IN PART; AFFIRMED IN PART


                                    COUNSEL

Blaser Consulting, Tucson
By William B. Blaser
Counsel for Plaintiff/Appellant

Jennings, Strouss & Salmon, P.L.C., Phoenix
By Matthew L. Cates, John J. Egbert
Counsel for Defendant/Appellee



                        MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Michael J. Brown and Judge Jon W. Thompson joined.
                             BLASER v. KAISER
                             Decision of the Court

J O N E S, Judge:

¶1            Karlyn Blaser appeals from judgment entered on a jury
verdict in favor of Kendall Kaiser and the trial court’s order denying her
motion for new trial. She also appeals a post-judgment order requiring her
to obtain and pay for trial transcripts and denying her motion for
reconsideration. For the following reasons, we dismiss the portions of the
appeal related to the transcripts and motion for reconsideration, and affirm
the remaining orders.

                  FACTS AND PROCEDURAL HISTORY

¶2           In October 2012, Kaiser rear-ended a vehicle driven by Blaser
on a Phoenix-area freeway. Two years later, Blaser filed a complaint
alleging Kaiser’s negligence caused her personal injury.1 In his answer,
Kaiser admitted “fault for causing this accident” but denied causation and
damages. After a four-day trial, the jury found in Kaiser’s favor. Blaser
moved unsuccessfully for a new trial and then timely appealed the
judgment and the order denying the motion for new trial.

¶3             Thereafter, Blaser provided notice that she had ordered
certain transcripts necessary for her appeal. Kaiser designated additional
transcripts he believed were necessary to resolve the issues on appeal. Over
Blaser’s objection, the trial court ordered her to obtain and pay for the
additional transcripts Kaiser designated and then denied Blaser’s motion
for reconsideration. Blaser submitted an amended notice of appeal from
the post-judgment transcript orders. Blaser ultimately filed only one
transcript of a February 2017 pretrial conference.

                               JURISDICTION

¶4             “This court has an independent duty to examine whether we
have jurisdiction over matters on appeal.” Camasura v. Camasura, 238 Ariz.
179, 181, ¶ 5 (App. 2015) (citing Sorensen v. Farmers Ins. Co. of Ariz., 191 Ariz.
464, 465 (App. 1997)). We have jurisdiction over the appeal from the final
judgment and denial of the motion for new trial pursuant to Arizona
Revised Statutes (A.R.S.) §§ 12-120.21(A)(1),2 -2101(A)(1), and (A)(5)(a).


1      Blaser also alleged other forms of damages but voluntarily dismissed
those claims prior to trial.

2     Absent material changes from the relevant date, we cite a statute’s
current version.


                                        2
                             BLASER v. KAISER
                             Decision of the Court

¶5             Blaser suggests the transcript orders qualify as special orders
after a final judgment, appealable pursuant to A.R.S. § 12-2101(A)(2). To
qualify as such, the orders must: (1) raise an issue “different from those that
could have been raised on appeal from the underlying judgment,” and
(2) “either affect the judgment or relate to its enforcement.” Vincent v.
Shanovich, 243 Ariz. 269, 271, ¶ 9 (2017) (citing Reidy v. O’Malley Lumber Co.,
92 Ariz. 130, 136 (1962), and Arvizu v. Fernandez, 183 Ariz. 224, 226-27 (App.
1995)). The transcript orders do not affect the judgment, relate to its
execution, or stay its enforcement, and their appeal is not otherwise
authorized by statute. Accordingly, we lack jurisdiction to review the
transcript orders and dismiss the appeal to the extent Blaser challenges
them.

                                 DISCUSSION

¶6              Blaser argues the trial court erred by: (1) denying her request
to deem causation and damages admitted; (2) denying her motion for a trial
continuance and request for late disclosure; (3) denying her motion to
prevent Kaiser’s independent medical examiner from testifying about
matters outside his expertise; (4) allowing Kaiser to impeach Blaser’s
credibility with evidence of two subsequent car accidents; (5) denying her
motion for mistrial based upon admission of subsequent-accident evidence;
and (6) denying her motion for new trial. We review rulings on evidentiary
and discovery issues, the denial of a motion to continue, and the denial of
a motion for mistrial for an abuse of discretion resulting in unfair prejudice.
Larsen v. Decker, 196 Ariz. 239, 241, ¶ 6 (App. 2000) (evidentiary rulings)
(citing Gemstar Ltd. v. Ernst & Young, 185 Ariz. 493, 506 (1996)); Marquez v.
Ortega, 231 Ariz. 437, 441, ¶ 14 (App. 2013) (discovery rulings); Sandretto v.
Payson Healthcare Mgmt., Inc., 234 Ariz. 351, 361, ¶ 38 (App. 2014) (motion
to continue) (citing Alberta Sec. Comm’n v. Ryckman, 200 Ariz. 540, 543, ¶ 11
(App. 2001)); Cervantes v. Rijlaarsdam, 190 Ariz. 396, 398 (App. 1997) (motion
for mistrial) (citing E.L. Jones Constr. Co. v. Noland, 105 Ariz. 446, 452 (1970)).
We review legal questions de novo. McNamara v. Citizens Protecting Tax
Payers, 236 Ariz. 192, 194, ¶ 5 (App. 2014) (citing Lincoln v. Holt, 215 Ariz.
21, 23, ¶ 4 (App. 2007)).

I.     Admission to “Fault”

¶7            Blaser first argues the trial court erred by denying her request
to deem a statement in Kaiser’s answer and deposition testimony admitting
“fault for causing this accident” as a judicial admission to the elements of
duty, breach, causation, and damages necessary to her negligence claim.




                                        3
                            BLASER v. KAISER
                            Decision of the Court

Blaser argues by denying her request, the court adopted a definition of fault
different from that prescribed by Arizona law. We disagree.

¶8            A judicial admission is:

       an express waiver made in court or preparatory to trial by the
       party or his attorney conceding for the purposes of the trial
       the truth of some alleged fact, and has the effect of a confessory
       pleading, in that the fact is therefore to be taken for granted;
       so that the one party need offer no evidence to prove it and
       the other is not allowed to disprove it.

Clark Equip. Co. v. Ariz. Prop. & Cas. Ins. Guar. Fund, 189 Ariz. 433, 439 (App.
1997) (quoting IX John H. Wigmore, Evidence § 2588 (1981)) (emphasis
added). We do not construe Kaiser’s statements as a concession of liability
for negligence. Rather, Kaiser admitted only the facts of the accident as
alleged by Blaser — specifically, that he rear-ended Blaser’s vehicle with his
own while traveling on the highway. He then denied the remaining
allegations in Blaser’s complaint. Kaiser did not, through these statements,
admit that he fell below the standard of care or that the collision caused
Blaser any damages; indeed, in a joint report, Blaser acknowledged that
Kaiser “admitted his fault for causing the collision but denie[d] causation
and damages.” Accordingly, we find no error.

II.    Motion to Continue

¶9            Blaser argues the trial court erred in denying a motion to
continue the trial on the ground that she would need additional time to
conduct discovery if the court were to deny her motion to deem Kaiser’s
answer and deposition testimony an admission to liability. The record
reflects, however, that Kaiser made the statements in question in March and
May 2015. Blaser then waited until December 2016 to file a motion to deem
the statements as admissions to liability and, although aware that motion
could be unsuccessful, waited until March 2017 to file a motion to continue.
Blaser offered no explanation for the delays, and her claim of surprise is
belied by her concession that she moved for a continuance anticipating that
her motion to deem Kaiser’s statements as admissions would be denied.3

3       For the same reasons, we find no error in the denial of Blaser’s March
2017 request for late disclosure, which she describes as a “last ditch effort
to try to re-level the playing field” and obtain admissible evidence of
damages after the court declined to deem Kaiser’s statements as admissions
to liability.



                                       4
                            BLASER v. KAISER
                            Decision of the Court

On this record, we cannot say the court abused its discretion in concluding
Blaser failed to establish good cause for a continuance.

III.   Expert Witness Testimony

¶10           Blaser argues the trial court erred in allowing Kaiser’s expert
witness to testify regarding matters outside his expertise. See generally Ariz.
R. Evid. 702 (setting forth the permissible form and substance of expert
witness testimony). But as the appellant, Blaser bears the burden to ensure
the record on appeal contains the transcripts necessary to consider the
issues raised. See ARCAP 11(c)(1)(A). Blaser did not submit any trial
transcripts and argues these materials are unnecessary to resolve her
appeal. However, in the absence of a transcript of the expert’s testimony,
we do not know the nature or extent of what was said at trial. Accordingly,
we must presume the transcript would support the court’s exercise of
discretion, see Renner v. Kehl, 150 Ariz. 94, 97 n.1 (1986) (citing Visco v.
Universal Refuse Removal Co., 11 Ariz. App. 73, 76 (1969), and Auman v.
Auman, 134 Ariz. 40, 42-43 (1982)), and find no error.

IV.    Subsequent Accidents

¶11           Blaser argues the trial court erred by allowing Kaiser to
impeach her credibility with limited evidence concerning her involvement
in two subsequent motor vehicle accidents and then permitting Kaiser to
exceed the limitations of its ruling. Because Blaser did not include
transcripts of the trial proceedings evidencing admission of prejudicial
evidence over Blaser’s objections, we again presume the transcripts support
the court’s exercise of discretion and find no error. See supra ¶ 9.

V.     Motion for Mistrial

¶12           Blaser argues the trial court erred by denying her motions for
mistrial based upon the purported improper admission of subsequent-
accident evidence. Because we find no error in the admission of the
evidence, see supra ¶ 10, we cannot say the court abused its discretion in
denying a mistrial on this basis.

VI.    Motion for New Trial

¶13             Blaser argues the trial court erred by denying her motion for
new trial on the grounds that the errors noted herein collectively deprived
her of a fair trial. As far as the limited record reveals, Blaser was afforded
notice and a meaningful opportunity at trial to offer evidence, confront
adverse witnesses, and present argument in support of her claims. See


                                      5
                            BLASER v. KAISER
                            Decision of the Court

Curtis v. Richardson, 212 Ariz. 308, 312, ¶ 16 (App. 2006) (“Due process
entitles a party to notice and an opportunity to be heard at a meaningful
time in a meaningful manner. Due process also entitles a party to offer
evidence and confront adverse witnesses.”) (citing Comeau v. Ariz. State Bd.
of Dental Exam’rs, 196 Ariz. 102, 106-07, ¶ 20 (App. 1999), and In re Levine,
97 Ariz. 88, 91-92 (1964)). Accordingly, Blaser failed to prove any error in
the trial proceedings, and we find no abuse of discretion.

                               CONCLUSION

¶14            The judgment entered upon the jury verdict and order
denying the motion for new trial are affirmed. The portions of the appeal
related to the transcripts and motion for reconsideration are dismissed. As
the successful party, Kaiser is awarded his costs incurred on appeal upon
compliance with ARCAP 21(b).




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         6